Citation Nr: 0931160	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  02-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

In June 2002, the Veteran provided testimony before a hearing 
officer at the RO.  The Veteran also testified at a 
videoconference hearing before the undersigned in May 2003.  
Transcripts of both hearings are of record.

The Veteran's appeal was previously before the Board in 
January 2004, November 2005, and May 2005 when the Board 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

Each time the Veteran's case has been remanded by the Board, 
the issue of entitlement to service connection for residuals 
of a shell fragment wound to the back has been referred to 
the RO for adjudication.  The Veteran was scheduled for a VA 
examination to evaluate this disability on two occasions in 
May 2007.  On one occasion it was notated that he wanted to 
withdraw the claim and on the other that he did not want an 
examination.  He did not report for the examinations. 

The Board's May 2005 decision granted a 100 percent rating 
for PTSD.


FINDING OF FACT

PCT was not manifested within one year from the Veteran's 
discharge from service, is not the result of exposure to 
herbicides in service, and it is not etiologically related to 
a service-connected disease or injury.


CONCLUSION OF LAW

The Veteran's PCT was not incurred or aggravated during 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability or exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2004, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a January 2008 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
December 2008 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claim.  While an opinion was obtained as to whether 
the disability was related to herbicide exposure in Vietnam, 
an opinion was not obtained as to whether the disability was 
directly incurred in service.

The Veteran has reported symptoms in service, and periodic 
symptoms after service, but has not reported a continuity of 
symptoms.  To the extent that his statements could be read as 
reporting a continuity of symptoms, they are contradicted by 
his own reported history during treatment and examinations 
and by the contemporaneous record.  Hence a report of a 
continuity of symptoms would not be deemed credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006).  Hence an opinion on the question of direct service 
incurrence is not required.  38 U.S.C.A. § 5103A(d) (West 
2002).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2008).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that service connection is warranted for 
PCT as it was incurred during active duty service due to his 
exposure to herbicides in Vietnam.

Service treatment records are negative for symptoms or a 
diagnosis of PCT.  The Veteran was diagnosed with tinea 
cruris while undergoing treatment for influenza in March 
1969, but no other skin conditions were identified during 
service.  In addition, the examination for separation dated 
April 1970 establishes that the Veteran's skin was normal at 
the time of his discharge. 

The post-service medical evidence of record establishes that 
the Veteran complained of sores on his hands to his private 
physician in November 1995.  He denied a prior history of 
active cutanea and rule out PCT was diagnosed.  In August 
1996, the Veteran was prescribed medication for his PCT and 
the condition was formally diagnosed.  

The Veteran established care at the Huntington VA Medical 
Center (VAMC) in October 2000 and requested a dermatological 
consultation for treatment of his PCT.  

During a January 2001 mental health assessment, the Veteran 
reported that he had been diagnosed with liver disease in 
1995 that had caused a skin condition making it difficult for 
him to work. 

In March 2001, the Veteran's VA physician noted that the 
Veteran should be tested for hepatitis C as it is often 
associated with PCT.  

Upon VA examination in March 2001, the Veteran reported a six 
year history of PCT.  The skin on his hands, arms, back, and 
face tore easily and manifested open lesions that were 
painful.  Following a physical examination, the examiner 
diagnosed PCT.

The Veteran was provided an Agent Orange examination at the 
VAMC in April 2001.  He reported being exposed to Agent 
Orange and other herbicides during his active duty service in 
Vietnam and had been diagnosed with PCT by his private 
physician in 1995.  The staff nurse conducting the 
examination diagnosed PCT related to Agent Orange. 

In support of his claim, the Veteran submitted a February 
2002 statement from his parents recalling that he had written 
to them in 1968 complaining of sores and blisters on his body 
while in Vietnam.  They noted that he had been found to have 
PCT in 1996.

The record also contains an April 2002 statement from one of 
the Veteran's fellow servicemen reporting that he served as a 
combat medic in Vietnam and treated numerous soldiers for 
blisters and sores of an unknown source.  At that time, he 
was not aware of the symptoms of Agent Orange exposure.  He 
made no reference to the Veteran's symptoms in service.

At his June 2002 hearing, the Veteran testified that he had 
experienced blisters on his hand in service.  These symptoms 
had disappeared, but would periodically recur.

The record also contains a January 2003 letter from the 
Veteran's private doctor, which reads in its entirety:

It is my professional opinion that the 
[the Veteran's] exposure to Agent Orange 
which is a herbicide use to kill foilage 
in the Vietnam War, is as likely as not 
to have caused his Porphyria Cutanea 
Tarda.

The Veteran's most recent VA examination was conducted in 
August 2004.  The examiner diagnosed PCT and concluded that 
the condition was not caused or aggravated by the Veteran's 
exposure to Agent Orange during active duty service.  As 
discussed in greater detail below, the examiner cited medical 
literature for this conclusion and noted that the Veteran had 
reportedly been found to have hepatitis C, which was known to 
be related to PCT.

The Veteran's service personnel records establish that he 
served in the Republic of Vietnam during the Vietnam War, and 
is therefore presumed to have been exposed to Agent Orange.  
While PCT is a disease associated with exposure to herbicide 
agents under 38 C.F.R. §§ 3.307 and 3.309, service connection 
for this disability on a presumptive basis is predicated on a 
finding that the Veteran's PCT manifested to a degree of 10 
percent or more within a year of the Veteran's last date of 
exposure.  

The Veteran testified that he noticed the onset of blisters 
and sores during active duty service in Vietnam.  A statement 
from his parents also notes that the Veteran wrote in 1968 
that he had blisters and sores from an unknown source.  

The Veteran and his parents are competent to report observed 
symptoms.  Further as a combat Veteran, his reports of 
blisters are consistent with the circumstances of that 
service and are presumed to have occurred.  38 U.S.C.A. 
§ 1154(b).  As a lay person, he would not be competent to 
diagnose the blisters as PCT, because that diagnosis would 
require medical expertise.  There is no competent medical 
opinion that the Veteran had PCT during service.

The April 2002 statement from the former combat medic does 
not establish the presence of PCT during service or within a 
year from the Veteran's last exposure as it does not 
specifically refer to the Veteran.

Moreover, the Veteran's skin was normal on examination at the 
time of his separation from service in April 1970.  The 
contemporaneous record is also negative for any evidence of 
PCT until November 1995, more than 25 years after the 
Veteran's discharge from active service.  

The Veteran has not reported how long after service it was 
before his symptoms recurred, but the contemporaneous record 
shows that he reported no pertinent complaints in his initial 
claim for VA benefits received in July 1978.  In November 
1995, when PCT was initially assessed, it was reported that 
there was no history of cutaneous disease.  

Upon VA examination in March 2001 he reported only a six year 
history of symptoms.  In addition, during a VA mental health 
evaluation in January 2001, the Veteran stated that he had 
been diagnosed with a liver disease in 1995 that he believed 
was the cause of his current skin problems.  

The Board therefore finds that the weight of the evidence is 
against a finding that the Veteran's PCT manifested to a 
degree of 10 percent or more within a year of the Veteran's 
last date of exposure to herbicides.  Service connection for 
PCT is therefore not warranted on a presumptive bases under 
the provisions of 38 C.F.R. §§ 3.307 and 3.309.  

The Board must also consider whether entitlement to service 
connection for PCT is warranted on a direct basis.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The record clearly shows a current diagnosis of PCT.  In 
addition, the Veteran's exposure to herbicides such as Agent 
Orange is presumed based on his service in Vietnam and his 
reported symptoms are deemed to have occurred.  Therefore, 
the Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

As just discussed a continuity of symptomatology has not been 
reported or documented.  The Veteran's original claim for 
benefits suggests that symptoms were not present during at 
least the first eight years after service.  He testified that 
he did not seek treatment for this condition until 1995, more 
than 25 years after his discharge from active duty service, 
and the contemporaneous record shows that he reported no 
previous history at that time.

While the record contains a January 2003 statement from the 
Veteran's private physician and the opinion of the April 2001 
VA Agent Orange examiner that PCT was related to Agent 
Orange, the opinions were accompanied by no rationale and are 
therefore of little probative value.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).

Weighing against the claim is the opinion of the August 2004 
VA examiner.  After reviewing the Veteran's complete claims 
folder, including his service treatment records, and 
reviewing pertinent medical literature, the examiner provided 
an opinion against a finding that PCT was due to in-service 
herbicide exposure.  

The August 2004 VA examiner stated that his conclusion was 
based, in part, on review of medical literature including an 
April 1994 medical journal article finding insufficient 
evidence for a link between PCT and dioxin exposure and the 
fact that the Veteran reportedly had hepatitis C, which was a 
known to cause alteration in the clearance of porphyrin in 
the liver.  Outpatient treatment records also contain 
opinions that the Veteran's non-service connected liver 
disease was causing his skin condition.  

Although 38 C.F.R. §§ 3.307 and 3.309 provide for a 
relationship between PCT and herbicide exposure, this 
relationship is based on the manifestation of PCT to a degree 
of 10 percent within one year from the Veteran's last date of 
exposure.  As noted above, the evidence does not establish 
that the Veteran's PCT manifested until many years after his 
separation from active duty service.  Therefore, the August 
2004 VA examiner was not required to presume a relationship 
between the Veteran's PCT and herbicide exposure. 

As the August 2004 VA examiner's opinion was accompanied by a 
rationale, the Board finds that it is more probative than the 
January 2003 opinion of the Veteran's private doctor and the 
April 2001 opinion of the VA Agent Orange examiner.  The 
weight of the evidence is therefore against the finding of a 
nexus between the Veteran's current disability and his 
exposure to herbicides during active duty service in Vietnam.  

As the Veteran is not service-connected for hepatitis C, 
service connection for PCT as secondary to this condition is 
not possible.  38 C.F.R. § 3.310 (2008).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than 25 years after his separation from active duty 
service.  In addition, the weight of the evidence is against 
a finding that PCT is related to active duty service, 
including exposure to herbicides.  The Board therefore 
concludes that the evidence is against a nexus between the 
Veteran's claimed disability and service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for PCT is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


